Citation Nr: 1622728	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TIDU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented testimony before the undersigned Veterans Law Judge in a March 2016 videoconference hearing.  A transcript of this hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is necessary for additional development before adjudication of the appeal is possible.  The Veteran asserts he is unable to work due to his service-connected disabilities and the medications he takes for those disabilities.  He testified at the 2016 Board hearing that he was a sales representative who travelled for work five days per week.  He stopped working in either r2011 or 2012 due to the worsening peripheral neuropathy.  The Veteran also reported that he had sought employment thereafter, but that he kept failing drug tests due to the medications he takes for his disabilities.  He also stated he was not computer literate and that his peripheral neuropathy limited his ability to work in even a sedentary capacity.  

From the time the Veteran submitted his application for a TDIU, service connection has been in effect for a left knee disability, rated 20 percent disabling with a separate 10 percent rating prior to October 5, 2015, rated 100 percent due to a total knee replacement from October 5, 2015 to December 1, 2016, and rated as 30 percent disabling thereafter; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; and peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated 10 percent disabling.  The Veteran has also been in receipt of noncompensable ratings for bilateral cataracts since April 2012 and a noncompensable rating for left ear hearing loss since August 2012.  The Veteran's combined disability rating was 70 percent from March 29, 2010 to April 27, 2010, 80 percent from April 27, 2010, to October 5, 2015, and is presently 100 percent from October 5, 2015 until December 1, 2016, at which time it will revert back to 80 percent.  

Viewing the Veteran's diabetes mellitus and diabetic peripheral neuropathy of all four extremities as a single disability based on common etiology, their assigned ratings combine to meet the schedular requirement of at least one disability rated at 40 percent or more. 38 C.F.R. § 4.16(a)(2), 4.25, 4.26 (2015).  Moreover, the Veteran's combined disability rating is at least 70 percent throughout the appeal period.  Therefore, the Veteran meets the criteria for schedular consideration of a TDIU.  38 C.F.R. § 4.16(a).

The Veteran was afforded an examination to address whether he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities in October 2010.  At that time, the examiner concluded that the Veteran's peripheral neuropathy of the lower extremities limited his ability to walk to only short periods of time.  The Veteran's ability to walk was limited by significant paresthesias and dysesthesias.  The Veteran's mobility was further limited by his service-connected left knee disability.  The examiner concluded that the Veteran would "likely be better suited for sedentary work."  

Subsequent examinations were provided for individual claims for increased disability ratings for the Veteran's service-connected disabilities.  However, no opinion regarding the combined effect of these conditions on the Veteran's employability has been obtained.  Additionally, there is no opinion of record that address whether the Veteran's education and experience qualify him for sedentary work.  The Board finds that a social and industrial survey by a VA social worker is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to provide evidence of him not being hired as a result of failed drug tests as a result of medications prescribed to treat pain, including Hydrocodone.  

4.  After all additional records are associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  The Veteran is service-connected for a left knee disability, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, bilateral cataracts, and left ear hearing loss.   

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The surveyor is asked to address the functional effects of the medications prescribed for the Veteran's pain, including Hydrocodone.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




